Citation Nr: 0818528	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978, and from January 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show a current diagnosis of hearing 
loss or tinnitus.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to the initial adjudication of the instant case, the 
RO's November 2004 letter advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed conditions of hearing loss and 
tinnitus.  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
a medical opinion is not required in this matter as there is 
no current diagnosis shown for either the veteran's claimed 
bilateral hearing loss or tinnitus.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking service connection for hearing loss 
and tinnitus.  He attributes these conditions to his 
inservice exposure to acoustical trauma.

Historically, the veteran served on active duty in the Army 
from February 1975 to February 1978, and from January 1981 to 
July 1981.  No complaints of tinnitus were shown inservice.  
An inservice treatment report from the veteran's initial 
period of active duty service, dated in October 1977, noted a 
diagnosis of mild sensorineural hearing loss.  The separation 
examination, performed in January 1978, listed his ears as 
normal.  Audiological evaluation at that time, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
5
LEFT
15
5
5
10
5

The separation examination from his second period of active 
duty service, performed in June 1981, also noted that his 
ears were normal.  Audiological evaluation at that time, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
0
5
0
0
0


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran is 
not show to have impaired hearing for VA purposes during any 
point of his military service.

After reviewing the veteran's claims folder, the Board finds 
that service connection for hearing loss and tinnitus must be 
denied.  Although requested by the RO, the veteran has failed 
to produce any medical evidence showing treatment for or a 
diagnosis of either hearing loss or tinnitus.  In fact, no 
such treatment has been alleged at any point since the 
veteran's discharge from the service over twenty-five years 
ago.  This period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claims herein. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although tinnitus is 
capable of lay observation, see Charles v. Principi, 16 Vet. 
App. 360, 374-75 (2002), the Board finds that this extended 
period without complaint or treatment for tinnitus, as well 
as the absence of any tinnitus complaints in his service 
medical records effectively negates the veteran's current 
complaints of tinnitus.

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that bilateral hearing loss or tinnitus exists, the 
criteria for establishing service connection for bilateral 
hearing loss and tinnitus have not been established. 38 
C.F.R. § 3.303.  Therefore, there is no duty to afford the 
veteran a VA examination because there is no competent 
indication of any possibility of a relationship between 
currently reported tinnitus and service.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the veteran contends that he suffers from bilateral 
hearing loss and tinnitus related to his service, as a layman 
he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Initially, the Board notes that additional service medical 
and service personnel records are available in this case.  
Specifically, the report of separation, Form DD 214, from the 
veteran's second period of service ending in July 1981 
indicated that he was discharged from the service due to 
unsuitability - personality disorder.  Under the 
circumstances of this case, the Board finds that the RO 
should make an attempt to obtain the veteran's complete 
service personnel file.

The Board also finds that additional inservice treatment 
records appear to be available herein.  Specifically, the 
veteran's separation examination, performed in June 1981, 
noted that he had been hospitalized for treatment on two 
occasions at "USGLWACH."  On one occasion he was treated 
for an overdose, and on another he was treated for cut 
wrists.  Records relating to this treatment are not in the 
veteran's claims folder.  Accordingly, the RO should, with 
the assistance of the veteran, attempt to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC) and obtain copies of the 
veteran's service personnel file, 
including those that would show the 
reason for the veteran's discharge from 
service.  Associate all documents and 
information obtained with the claims 
file.  

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his psychiatric 
disorder, both during and since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims file.  The Board is particularly 
interested in obtaining  inservice 
treatment records relating to the 
veteran's hospitalizations at 
"USGLWACH" for an overdose and cut 
wrists, which was noted on his final 
separation examination, performed in June 
1981.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Thereafter, the RO must afford the 
veteran a VA examination to determine the 
current existence and 
etiology of any acquired psychiatric 
disorder found.  For each condition 
found, after a thorough review of the 
veteran's claims file, including his 
available inservice and post service 
medical records, the examining physician 
must express an opinion as to whether it 
is at least as likely as not that any 
current acquired psychiatric disorder is 
a result of his military service, to 
include any incident therein.  A complete 
rationale for all opinions must be 
provided. If the examiner cannot provide 
the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.  Once the above action has been 
completed, the RO must readjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


